Citation Nr: 1506289	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO granted service connection for ischemic heart disease and assigned an initial  10 percent disability rating, effective August 31, 2010.  In October 2011, the Veteran filed a notice of disagreement with the assigned disability rating.  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.  

Because the claim on appeal involves the disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A transcript of the hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA reveals the transcript of the September 2013 hearing.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file contains no documents at this time.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Board finds that further medical development of the claim for a higher initial rating for ischemic heart disease is needed, inasmuch as there remain questions as to which of the Veteran's cardiac symptoms are service-connected.   

The Veteran underwent a VA examination in July 2011.  The examiner reviewed a 2009 echocardiogram and found the Veteran's left ventricular ejection fraction (LVEF) was at 30 to 35 percent.  The examiner estimated the Veteran's metabolic equivalents (METS) were at 4 to 5 with complaint of fatigue and dyspnea.  The examiner noted the implantation of a single chamber cardioverter defibrillator for severe left ventricular systolic dysfunction and nonsustained ventricular tachycardia associated with dizziness.  The examiner diagnosed nonobstructive coronary artery disease (CAD).  In an addendum that same day, the examiner opined that it was less likely than not that the CAD caused the Veteran's cardiac disability (that is, the LVEF).  In addition, he explained that the Veteran had other conditions that could affect his METS, making an estimated cardiac METS impossible without resorting to pure speculation. 

Additional information was then added to the Veteran's claims file, and the VA internist who oversaw the original examination provided an addendum in August 2011.  She concluded that the Veteran had non-ischemic (suspected tachycardia-induced) cardiomyopathy and his non-obstructive CAD was not commensurate with the degree of cardiomyopathy.  She determined that the Veteran had a history of atrial fibrillation, which fits the non-ischemic etiology, and therefore it was less likely than not that CAD/IHD had resulted in his congestive heart failure (CHF) or any of his cardiac symptoms, and more likely than not that his atrial fibrillation accounted for the CHF and current cardiac symptoms. 

The Board finds that the examination report is inadequate.  The Veteran's METs level, which is pertinent to the VA rating criteria under 38 C.F.R. § 4.104, Schedule of Ratings for Diseases of the Heart, is needed.  However, the examiner posited that the Veteran had "other conditions" affecting his METS and an estimation of cardiac METS would not be possible without resort to pure speculation.  Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, while the examiner noted there were other factors which rendered it impossible to make an accurate determination of the severity of the claimed condition, he failed to explain what the other conditions were and how they would make estimation speculative.

In addition, in the August 2011 addendum, the examiner concluded that the Veteran's "current cardiac symptoms" could not be attributed to his CAD/IHD.  The examiner did not explain which of the Veteran's symptoms are attributable to his CAD/IHD and which are not.  A review of the claims file shows the Veteran has multiple cardiac symptoms/complaints,  to include fatigue, dizziness, hypertrophy/dilation and the implantation of a single chamber cardioverter defibrillator.  Thus, the addendum opinion is likewise inadequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further development is needed to ascertain not only the Veteran's METS levels, if possible, but also which of the Veteran's symptoms are related to his service-connected ischemic heart disease and which are related to any other heart disabilities.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Further, it appears that the Veteran's cardiac problems may have worsened since he was last examined in July 2011.  Notably, during an August 2012 cardiology exam, the Veteran reported that he experienced feeling lightheaded and dizzy for the prior two months, became dizzy when standing, and suffered an overall increase in dizziness.  

To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, as well as findings in response to the questions noted above, is needed.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Hence, the AOJ should arrange for the Veteran to undergo VA cardiovascular examination, by a cardiologist, at a VA medical facility.  The examiner should address the Veteran's contention that he is entitled to a higher initial rating for ischemic heart disease due to his LVEF levels.  The examiner should also clarify which symptoms, if any, are encompassed by the Veteran's ischemic heart disease, and which are attributable to other conditions.  If the examiner determines that it is impossible to determine which symptoms are related to his ischemic heart disease, he or she should provide complete rationale for the opinion. 

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher rating.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
 
Prior to arranging for the Veteran to undergo further examination,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, relevant records. 

With respect to VA treatment records, during  the hearing, the Veteran testified that he receives medical treatment at the Cleveland VA Medical Center.  A review of the Veteran's medical records shows that the Veteran also receives treatment at the Painesville, Ohio VA Community Based Outpatient Clinic.  The Veteran's file currently contains VA medical records dated through October 2012.  Therefore, any outstanding VA treatment  records dated since October 2012 should be obtained

In addition, the Veteran's representative indicated at the hearing that the Veteran received treatment at the Lake West Hospital System in the year prior to the hearing.  The Veteran's file contains a request for Lake West Hospital records dated through April 2011, as well as associated medical records from that facility dated from January 2006 through October 2009.  


Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include Lake West Hospital records dated since April 2011.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

The AOJ's adjudication of the claim for higher rating should include consideration of whether application of Mittleider is appropriate, and whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, is appropriate.  The AOJ should consider  all evidence associated with the claims file since the last adjudication of the higher rating claim. 

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain all relevant, outstanding VA outpatient treatment records from the Cleveland VA Medical Center, to include the Painesville Community Based Outpatient Clinic, dated since October 2012.  Follow the procedures of 38 C.F.R. § 3.159 (2014) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) records-to include  Lake West Hospital records dated since April 2011.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a cardiologist, to obtain medical findings needed to assess the severity of his service-connected ischemic heart disorder.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to particularly include metabolic equivalents (METs) and ejection fraction measurements, as well as, symptoms experienced upon diagnostic testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all heart disorder(s) and symptoms/complaints present since the August 31, 2011 effective date of the award of service connection for ischemic heart disease.

Then, with respect to each such diagnosed disorder or noted symptom, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disorder or symptom has any relationship to the service-connected ischemic heart disease.  

In doing so, the physician must specifically consider and discuss all pertinent medical evidence.  If the examiner determines that any symptom or disorder is not related to the Veteran's ischemic heart disease, the examiner should clearly explain the basis/es for such conclusion.

The examiner should clearly indicate whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected ischemic heart disease on METs testing from those attributable to any other cardiac disability(ies).  

The examiner should clearly indicate whether the Veteran's reduced left ventricle ejection fraction is attributable to his service-connected ischemic heart disease. 

The physician should also clearly identify all cardiac symptoms/effects for which it is not medically possible to distinguish as resulting from service-connected and nonservice-connected cardiac disability(ies).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include whether application of Mittleider is appropriate, and whether staged rating of the disability, pursuant to Fenderson, is warranted).

7.  If the  benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

